           Case 2:20-cv-00738-TLN-EFB Document 21 Filed 06/19/20 Page 1 of 2


 1 DEBORAH ROSENTHAL, SBN 184241
   drosenthal@simmonsfirm.com
 2 SIMMONS HANLY CONROY
   100 N. Pacific Coast Hwy., Suite 1350
 3 El Segundo, California 90245
   Tel: (310) 322-3555
 4 Fax: (310) 322-3655
   RICARDO DE ANDA, TXBN 05689500
 5 deandalaw@gmail.com
   DE ANDA LAW FIRM
 6 212 Flores Avenue
   Laredo, Texas 78040
   Tel: (956) 726-0038
 7 Fax: (956)726-0030
     Attorneys for Plaintiff
 8
                               UNITED STATES DISTRICT COURT
 9
                          EASTERN DISTRICT OF CALIFORNIA
10                                SACRAMENTO DIVISION

11 MDS, a minor,                                  Case No. 2:20-CV-00738-TLN-EFB

12                Plaintiff,
                                                  ORDER DISMISSING ACTION
           vs.
13
   JONATHAN HAYES, in his official
   capacity as Interim Director of the
14 Office of Refugee Resettlement, and
   ELICIA SMITH, in her capacity as
15 Federal Field Specialist, US Office of
   Refugee Resettlement,
16                Defendants.

17

18 ///

19 ///

20 ///

21

22                                             1
                                    ORDER DISMISSING ACTION
        Case 2:20-cv-00738-TLN-EFB Document 21 Filed 06/19/20 Page 2 of 2


1        The matter of M.D.S. v. Jonathan Hayes, et al., having resolved between the

2 parties, with the United States Office of Refugee Resettlement approving the

3 placement of M.D.S. in the home of sponsor Bryce Tache, IT IS HEREBY

4 ORDERED that this action is DISMISSED without prejudice.

5

6 Dated: June 18, 2020

7                                                Troy L. Nunley
                                                 United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20

21

22                                         2
                                ORDER DISMISSING ACTION
